DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-15, in the reply filed on 09-30-22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites the limitation of "each of the magnetic”, which lacks of anticipated base of the limitation, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al  (US20210090791).
	Re Claim 1, Lin show and disclose
An embedded transformer module device comprising: 
an insulating substrate (of PCB, fig. 5)  including a first side and a second side opposite to the first side and including a first cavity (inner hole 13, fig. 1 and 5); 
a magnetic core in the first cavity (a magnetic core of a transformer  inserted the inner hole 13, [0007], [0027] and [0037]); 
a primary winding (1 with 10, fig. 1 and 5)  wound horizontally around the magnetic core and having a spiral shape with more than one turn (fig. 1 and 5); and 
a secondary winding (2 with 20 and 21, fig. 1 and 5) wound horizontally around the magnetic core, spaced away from the primary winding (fig. 1 and 5), and having a spiral shape with more than one turn (fig. 1 and 5).
Re Claim 2, Lin show and disclose
The device of claim 1, wherein the insulating substrate is a printed circuit board (fig. 5; two coils on a printed circuit board, [0005]).
	Re Claim 3, Lin show and disclose
The device of claim 1, wherein the primary winding and the secondary winding are separated by a plurality of insulating layers of the insulating substrate (fig. 1 and 5).
Re Claim 4, Lin show and disclose
The device of claim 1, further comprising: a primary circuit (12, fig. 1) connected to the primary winding; and a secondary circuit (200 and 210, fig. 1) connected to the secondary winding, wherein the primary circuit and the secondary circuit are located on one of the first side and the second side (fig. 1).
Re Claim 9, Lin show and disclose
The device of claim 1, wherein the primary winding is on two layers of the insulating substrate (10 on insulating layers 11 and 3 under 10, fig. 5).
Re Claim 10, Lin show and disclose
The device of claim 1, wherein the secondary winding is on two layers of the insulating substrate (20 on insulating layers 3 and 11, fig. 1).
Re Claim 11, Lin show and disclose
The device of claim 1, wherein the magnetic core includes a pillar (center column of the magnetic core, [0007]).
Re Claim 12, Lin show and disclose
The device of claim 11, wherein the magnetic core includes additional pillars (outer magnetic column of E shaped core;  Notes: since Lin mentioned a center column of a magnetic core, see claim 11 above, there would be outer columns, not center column, of the magnetic core).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., in view of Yu et al. (US20210028145).
Re Claim 5, Lin show and disclose
The device of claim 4,
Lin does not disclose 
a thermal pillar in a second cavity of the insulating substrate that absorbs heat from one of the primary circuit and the secondary circuit.
Yu teaches a device wherein
	a thermal pillar in a second cavity of the insulating substrate that absorbs heat from one of the primary circuit and the secondary circuit (The conductive pillars 116c are thermal pillars for heat spreading, vertical interconnect for I/O communication, and the like, [0036]; fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art to add a conductive pillar as taught by Yu in the electronic device of Lin, in order to be able to not only as electrical connecting via, but also as a thermal via for dissipating heat in the electronic device; and since using a thermal via for dissipating heat in the electronic device is well-known and common in the art.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., in view of Af Ekstrom (US20190279805).
Re Claim 8, Lin show and disclose
The device of claim 1, 
Lin does not disclose
a resin within the first cavity that secures the magnetic core in the first cavity.
Af Ekstrom teaches a device wherein
a resin within the first cavity that secures the magnetic core in the first cavity (The cured material may be provided within at least a part of the void opening. This may strengthen the mechanical coupling of the magnetic core and/or the inductive device as such. The cured material may fill the void opening. This may further strengthen the mechanical coupling of the magnetic core and/or the inductive device as such. The cured material may provided within and/or fill the void and may be connected to the cured material at the void opening. This may strengthen the mechanical coupling of the magnetic core and/or the inductive device as such. Furthermore, the stability of the winding with respect to the magnetic core may be strengthened, [0040]; The cured material may comprise or consist of any one or more of the following: cured resin, cured epoxy, and cured polyurethane, [0041]).
Therefore, it would have been obvious to one having ordinary skill in the art to add resin filler in the cavity for securing the magnetic core as taught by Af Ekstrom in the electronic device of Lin, in order to be able to strengthen the mechanical coupling of the magnetic core and/or the inductive device, and the stability of the winding with respect to the magnetic core may be strengthened, ([0040], Af Ekstrom) for the electronic device.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US20150101854).
Re Claim 1, Lee show and disclose
An embedded transformer module device comprising: 
an insulating substrate (a printed circuit board  layer, [0018]) including a first side and a second side opposite to the first side (fig. 4, 5, 8 and 9) and including a first cavity (fig. 1, 2, 4, 8 and 9; an inductive device may include a ferrite core disposed inside a cavity in a printed circuit board (PCB) layer, [0018]); 
a magnetic core (magnetic core, fig. 1, 2, 4, 8 and 9) in the first cavity; 
a primary winding (primary wiring 130a or 840, fig. 1, 2 and 8)  wound horizontally around the magnetic core and having a spiral shape with more than one turn (fig. 1, 2 and 8); and 
a secondary winding (secondary winding 130b or 850, fig. 1, 2 and 8) wound horizontally around the magnetic core, spaced away from the primary winding (fig. 1, 2 and 8), and having a spiral shape with more than one turn (fig. 1, 2 and 8).
Re Claim 2, Lee show and disclose
The device of claim 1, wherein the insulating substrate is a printed circuit board (fig. 1, 4, 5 and 9; a printed circuit board, [0018]).
	Re Claim 3, Lee show and disclose
The device of claim 1, wherein the primary winding and the secondary winding are separated by a plurality of insulating layers of the insulating substrate (fig. 8).
Re Claim 4, Lee show and disclose
The device of claim 1, further comprising: a primary circuit (primary winding connected to 500, fig. 5) connected to the primary winding; and a secondary circuit (secondary wiring connected to 522, fig. 5) connected to the secondary winding, wherein the primary circuit and the secondary circuit are located on one of the first side and the second side (fig. 5).
Re Claim 6, Lee show and disclose
The device of claim 1, further comprising a shield layer (904 and 918, fig. 9B) between the magnetic core and one of the first side and the second side (providing the transformer between two conducting layers 904, 918. As shown in FIG. 9B, the top and bottom ferrite housings 908, 914 may be provided between the first conducting layer 904 and the second conducting layer 918. The various layers shown in FIG. 9B may be laminated together to enclose the top and bottom ferrite housings 908, 914 while providing the windings inside the ferrite housings 908, 914, [0085]).
Re Claim 9, Lee show and disclose
The device of claim 1, wherein the primary winding is on two layers of the insulating substrate (fig. 4 and 9).
Re Claim 10, Lee show and disclose
The device of claim 1, wherein the secondary winding is on two layers of the insulating substrate (fig. 4 and 9).
Re Claim 11, Lee show and disclose
The device of claim 1, wherein the magnetic core includes a pillar (a leg of  the magnetic core, fig. 1, 2, 4, 8 and 9).
Re Claim 12, Lee show and disclose
The device of claim 11, wherein the magnetic core includes additional pillars (another leg of the magnetic core, 1, 2, 4, 8 and 9).
Re Claim 13, Lee show and disclose
The device of claim 12, wherein the magnetic core includes a first magnetic sheet (top plate of the magnetic core, fig. 1, 2, 8 and 9) on top of the pillar and the additional pillars and a second magnetic sheet (bottom plate of the magnetic core, fig. 1, 2, 8 and 9) on bottom of the pillar and the additional pillars.
Re Claim 14, Lee show and disclose
The device of claim 1, wherein the magnetic core includes a first pillar and a second pillar (two legs of the magnetic e core, fig. 1 and 2); the primary winding is wound horizontally around the first pillar (fig. 1 and 2); and the secondary winding is wound horizontally around the second pillar (fig. 1 and 2).
Re Claim 15, Lee show and disclose
The device of claim 14, wherein the magnetic core includes a first magnetic sheet (top plate of the magnetic core, fig. 1, 2, 8 and 9) on top of the first pillar and the second pillar and a second magnetic sheet bottom plate of the magnetic core, fig. 1, 2, 8 and 9) on bottom of the first pillar and the second pillar.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., in view of Yu et al. (US20210028145).
Re Claim 5, Lee show and disclose
The device of claim 4,
Lee does not disclose 
a thermal pillar in a second cavity of the insulating substrate that absorbs heat from one of the primary circuit and the secondary circuit.
Yu teaches a device wherein
	a thermal pillar in a second cavity of the insulating substrate that absorbs heat from one of the primary circuit and the secondary circuit (The conductive pillars 116c are thermal pillars for heat spreading, vertical interconnect for I/O communication, and the like, [0036]; fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art to add a conductive pillar as taught by Yu in the electronic device of Lee, in order to be able to not only as electrical connecting via, but also as a thermal via for dissipating heat in the electronic device; and since using a thermal via for dissipating heat in the electronic device is well-known and common in the art.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., in view of Af Ekstrom (US20190279805).
Re Claim 8, Lee show and disclose
The device of claim 1, 
Lee does not disclose
a resin within the first cavity that secures the magnetic core in the first cavity.
Af Ekstrom teaches a device wherein
a resin within the first cavity that secures the magnetic core in the first cavity (The cured material may be provided within at least a part of the void opening. This may strengthen the mechanical coupling of the magnetic core and/or the inductive device as such. The cured material may fill the void opening. This may further strengthen the mechanical coupling of the magnetic core and/or the inductive device as such. The cured material may provided within and/or fill the void and may be connected to the cured material at the void opening. This may strengthen the mechanical coupling of the magnetic core and/or the inductive device as such. Furthermore, the stability of the winding with respect to the magnetic core may be strengthened, [0040]; The cured material may comprise or consist of any one or more of the following: cured resin, cured epoxy, and cured polyurethane, [0041]).
Therefore, it would have been obvious to one having ordinary skill in the art to add resin filler in the cavity for securing the magnetic core as taught by Af Ekstrom in the electronic device of Lee, in order to be able to strengthen the mechanical coupling of the magnetic core and/or the inductive device, and the stability of the winding with respect to the magnetic core may be strengthened, ([0040], Af Ekstrom) for the electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200267871-A1 US-20210249176-A1 US-20090289750-A1 US-20100103585-A1 US-20170148565-A1 US-20080071260-A1 US-20020070835-A1 US-20140097926-A1 US-20140375262-A1 US-20150194258-A1 US-20220189687-A1 US-20200294708-A1 US-20170018349-A1 US-6388380-B1 US-5781091-A US-9190204-B1 US-8610533-B2 US-5847947-A US-6980077-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848